Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/574,839 filed on January 13, 2022.


Claims 1-18 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2022/0167043) in view of Van Brandenburg et al. (Pub. No.: US 2014/0379871).
Regarding claim 1, Kim discloses a digital display method for controlling the display of digital content items by digital display devices, comprising: a) generating, by at least one server, playlists based on display campaigns, each playlist being intended to be read by one or more of said digital display devices, each playlist comprising at least one series of identifiers of digital content items to be read but not comprising loading addresses of digital content items or digital fingerprints of digital content items (Fig. 3, elements 341 and 342, para. [0034]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]. Figure 3 and its related paragraphs show how a playlist file is separate from a manifest file, and how the manifest file is what contains information on requesting tracks, meaning that the playlist file does not contain information on tracks; i.e. does not comprise loading addresses of digital content items or digital fingerprints of digital content items); b) generating, for each digital display device, by said at least one server, a download manifest comprising at least loading addresses of digital content items (Fig. 3, elements 344 and 344, para. [0036]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]).
Kim does not disclose the following, but in analogous art, Van Brandenburg discloses c) updating the playlists and download manifests by the digital display devices, comprising: c1) polling said at least one server, at predetermined intervals, by each digital display device, in order to determine whether said at least one server has a new playlist and/or a new download manifest corresponding to said digital display device (para. [0012]; “Even if the client would be configured to e.g. periodically request manifest file updates, such update schemes cannot effectively (quickly) an on ad-hoc basis react to changes in the network configuration and avoid service interruptions due to such changes.” As the claim language does not require any sort of quick reaction, Van Brandenburg’s disclosure that a client could be configured to periodically request manifest file updates provides teaching that such an arrangement could be implemented.); c2) if yes, loading said new playlist and/or said new download manifest on the digital display device (Fig. 7, elements 711 and 712, paras. [0097]-[0100]); c3) if a new download manifest has been loaded from the server, determining, by said digital display device, what new digital content item(s) are referenced in said download manifest (para. [0099]); c4) and downloading, by said digital display device, said new digital content item(s) from the address(es) indicated in the new download manifest (para. [0099]); d) reading, by each digital display device, the digital content items corresponding to a playlist in effect for this digital display device and displaying these digital content items on a digital screen belonging to said digital display device (para. [0056], Fig. 6, element 651, para. [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for the steps as disclosed by Van Brandenburg to be performed. This would have produced predictable and desirable results, in that it would allow for more relevant, updated information to be provided to clients, which could potentially improve system performance.
Regarding claim 7, the combination of Kim and Van Brandenburg discloses a method according to claim 1, wherein, in step c1), each digital display device polls said at least one server at a predetermined address specific to said digital display device (Kim, para. [0012]. In order to poll a server, the address of said server would obviously have to be known ahead of time, i.e. be predetermined.).
Regarding claim 8, the combination of Kim and Van Brandenburg discloses a method according to claim 1, wherein each digital display device communicates with said at least one server and downloads the new content items via a mobile telephone network (Kim, Fig. 1, elements 110 and 170, paras. [0024] and [0025]).
Regarding claim 9, Kim discloses a digital display system comprising at least one server and multiple digital display devices, wherein: said at least one server is adapted to generating playlists based on display campaigns, each playlist being intended to be read by one or more of said digital display devices, each playlist comprising at least one series of identifiers of digital content items to be read but not comprising loading addresses of digital content items or digital fingerprints of digital content items (Fig. 3, elements 341 and 342, para. [0034]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]. Figure 3 and its related paragraphs show how a playlist file is separate from a manifest file, and how the manifest file is what contains information on requesting tracks, meaning that the playlist file does not contain information on tracks; i.e. does not comprise loading addresses of digital content items or digital fingerprints of digital content items); said at least one server is adapted to generating repetitively, for each digital display device, a download manifest comprising at least loading addresses of digital content items (Fig. 3, elements 344 and 344, para. [0036]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]). 
Kim does not disclose the following, but in analogous art, Van Brandenburg discloses the digital display devices are adapted to updating their playlists and download manifests, this updating comprising: c1) polling said at least one server, at predetermined intervals, by each digital display device, in order to determine whether said at least one server has a new playlist and/or a new download manifest corresponding to said digital display device (para. [0012]; “Even if the client would be configured to e.g. periodically request manifest file updates, such update schemes cannot effectively (quickly) an on ad-hoc basis react to changes in the network configuration and avoid service interruptions due to such changes.” As the claim language does not require any sort of quick reaction, Van Brandenburg’s disclosure that a client could be configured to periodically request manifest file updates provides teaching that such an arrangement could be implemented.); c2) if yes, loading said new playlist and/or said new download manifest on the digital display device (Fig. 7, elements 711 and 712, paras. [0097]-[0100]); c3) if a new download manifest has been loaded from the server, determining, by said digital display device, what new digital content item(s) are referenced in said download manifest (para. [0099]); c4) and downloading, by said digital display device, said new digital content item(s) from the address(es) indicated in the new download manifest (para. [0099]); each digital display device is adapted to reading the digital content items corresponding to a playlist in effect for this digital display device and for displaying these digital content items on a digital screen belonging to said digital display device (para. [0056], Fig. 6, element 651, para. [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for the steps as disclosed by Van Brandenburg to be performed. This would have produced predictable and desirable results, in that it would allow for more relevant, updated information to be provided to clients, which could potentially improve system performance.
Regarding claim 15, Kim discloses a system according to claim 9, wherein each digital display device is adapted to polling said at least one server at a predetermined address specific to said digital display device (Kim, para. [0012]. In order to poll a server, the address of said server would obviously have to be known ahead of time, i.e. be predetermined.).
Regarding claim 16, Kim discloses a system according to claim 9, wherein each digital display device is adapted to communicating with said at least one server and for downloading new content items via a mobile telephone network (Kim, Fig. 1, elements 110 and 170, paras. [0024] and [0025]).
Regarding claim 17, Kim discloses a digital display device comprising a digital screen and having in memory at least: a playlist comprising at least one series of identifiers of digital content items to be read but not comprising loading addresses of digital content items or digital fingerprints of digital content items (Fig. 3, elements 341 and 342, para. [0034]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]. Figure 3 and its related paragraphs show how a playlist file is separate from a manifest file, and how the manifest file is what contains information on requesting tracks, meaning that the playlist file does not contain information on tracks; i.e. does not comprise loading addresses of digital content items or digital fingerprints of digital content items); a download manifest comprising at least loading addresses of digital content items (Fig. 3, elements 344 and 344, para. [0036]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]). 
Kim does not disclose the following, but in analogous art, Van Brandenburg discloses said digital display device being adapted to: updating its playlist and download manifest, this updating comprising: c1) polling at least one server at predetermined intervals, in order to determine whether said at least one server has a new playlist and/or a new download manifest corresponding to said digital display device (para. [0012]; “Even if the client would be configured to e.g. periodically request manifest file updates, such update schemes cannot effectively (quickly) an on ad-hoc basis react to changes in the network configuration and avoid service interruptions due to such changes.” As the claim language does not require any sort of quick reaction, Van Brandenburg’s disclosure that a client could be configured to periodically request manifest file updates provides teaching that such an arrangement could be implemented.); c2) if yes, loading said new playlist and/or said new download manifest on the digital display device (Fig. 7, elements 711 and 712, paras. [0097]-[0100]); c3) if a new download manifest has been loaded, determining, by said digital display device, what new digital content item(s) are referenced in said download manifest (para. [0099]); c4) and downloading, by said digital display device, said new digital content item(s) from the address(es) indicated in the new download manifest (para. [0099]); reading the digital content items corresponding to the playlist and displaying these digital content items on said digital screen (para. [0056], Fig. 6, element 651, para. [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for the steps as disclosed by Van Brandenburg to be performed. This would have produced predictable and desirable results, in that it would allow for more relevant, updated information to be provided to clients, which could potentially improve system performance.
Regarding claim 18, Kim discloses a digital display server adapted to: generating playlists based on display campaigns, each playlist being intended to be read by one or more of said digital display devices, each playlist comprising at least one series of identifiers of digital content items to be read but not comprising loading addresses of digital content items or digital fingerprints of digital content items (Fig. 3, elements 341 and 342, para. [0034]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]. Figure 3 and its related paragraphs show how a playlist file is separate from a manifest file, and how the manifest file is what contains information on requesting tracks, meaning that the playlist file does not contain information on tracks; i.e. does not comprise loading addresses of digital content items or digital fingerprints of digital content items); repetitively generating, for each digital display device, a download manifest comprising at least loading addresses of digital content items (Fig. 3, elements 344 and 344, para. [0036]; Fig. 5, elements 510, 520 and 530, paras. [0056]-[0058]). 
Kim does not disclose the following, but in analogous art, Van Brandenburg discloses allow the digital display devices to update their playlists and download manifests, this updating comprising: polling said server at predetermined intervals in order to determine whether said at least one server has a new playlist and/or a new download manifest corresponding to each digital display device (para. [0012]; “Even if the client would be configured to e.g. periodically request manifest file updates, such update schemes cannot effectively (quickly) an on ad-hoc basis react to changes in the network configuration and avoid service interruptions due to such changes.” As the claim language does not require any sort of quick reaction, Van Brandenburg’s disclosure that a client could be configured to periodically request manifest file updates provides teaching that such an arrangement could be implemented.), and if yes, allowing said digital display device to load said new playlist and/or said new download manifest (Fig. 7, elements 711 and 712, paras. [0097]-[0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for the steps as disclosed by Van Brandenburg to be performed. This would have produced predictable and desirable results, in that it would allow for more relevant, updated information to be provided to clients, which could potentially improve system performance.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2022/0167043) in view of Van Brandenburg et al. (Pub. No.: US 2014/0379871) and Phillips et al. (Pub. No.: US 2015/0085875).
Regarding claim 2, the combination of Kim and Van Brandenburg discloses a method according to claim 1, but does not explicitly disclose wherein each playlist and each download manifest is loaded in an encrypted manner by the digital display devices. However, in analogous art, Phillips discloses that “[t]he network entity (here, the RNC 70 and, more specifically, the delivery module 73) may initially determine at block 50 (FIG. 3) if the ABR video session's manifest file is encrypted. If the manifest file is not encrypted, the module 73 may parse the manifest file for ABR profiles (block 52)--i.e., the bitrates specified in the manifest file. The module 73 may then determine a minimum threshold bitrate "authorized" in the manifest file. The system may "set" or treat the lowest bitrate in the manifest file as this minimum threshold value (block 54). On the other hand, if the manifest file is encrypted (block 50), then the module 73 may use a default predefined bitrate for this minimum threshold value (block 56). Such default predefined bitrate may be configured based on a number of factors such as, for example, prior observations of "typical" lowest bitrates in unencrypted manifest files associated with video contents similar in nature to the video content currently being delivered with an encrypted manifest file, actually-used lowest bitrates for delivery of this type of video content (with encrypted manifest file) to other customers/users over a given period of time, etc. Once the threshold values are established at blocks 54 or 56 (as applicable), the network entity 70 (or, more specifically, the module 73 in the embodiment of FIG. 4) may commence monitoring the bitrate with which the current video segment is delivered to the UE 12 for the ABR streaming session (block 58). The module 73 may be in communication with the delivery server 72 (or may be part of it, as mentioned before) to monitor the delivery bitrates for the ABR-delivered video content (para. [0047]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Van Brandenburg to allow for each playlist and each download manifest to be loaded in an encrypted manner by the digital display devices. This would have produced predictable and desirable results, in that it would add an additional layer of security to the system.
Regarding claim 10, the combination of Kim and Van Brandenburg discloses a system according to claim 9, but does not explicitly disclose wherein the digital display devices are adapted to loading each playlist and each download manifest in an encrypted manner. However, in analogous art, Phillips discloses that “[t]he network entity (here, the RNC 70 and, more specifically, the delivery module 73) may initially determine at block 50 (FIG. 3) if the ABR video session's manifest file is encrypted. If the manifest file is not encrypted, the module 73 may parse the manifest file for ABR profiles (block 52)--i.e., the bitrates specified in the manifest file. The module 73 may then determine a minimum threshold bitrate "authorized" in the manifest file. The system may "set" or treat the lowest bitrate in the manifest file as this minimum threshold value (block 54). On the other hand, if the manifest file is encrypted (block 50), then the module 73 may use a default predefined bitrate for this minimum threshold value (block 56). Such default predefined bitrate may be configured based on a number of factors such as, for example, prior observations of "typical" lowest bitrates in unencrypted manifest files associated with video contents similar in nature to the video content currently being delivered with an encrypted manifest file, actually-used lowest bitrates for delivery of this type of video content (with encrypted manifest file) to other customers/users over a given period of time, etc. Once the threshold values are established at blocks 54 or 56 (as applicable), the network entity 70 (or, more specifically, the module 73 in the embodiment of FIG. 4) may commence monitoring the bitrate with which the current video segment is delivered to the UE 12 for the ABR streaming session (block 58). The module 73 may be in communication with the delivery server 72 (or may be part of it, as mentioned before) to monitor the delivery bitrates for the ABR-delivered video content (para. [0047]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Van Brandenburg to allow for the digital display devices to be adapted to loading each playlist and each download manifest in an encrypted manner. This would have produced predictable and desirable results, in that it would add an additional layer of security to the system.


Claims 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2022/0167043) in view of Van Brandenburg et al. (Pub. No.: US 2014/0379871), Phillips et al. (Pub. No.: US 2015/0085875) and Merchant et al. (Pub. No.: US 2020/0275168).
Regarding claim 3, the combination of Kim, Van Brandenburg and Phillips discloses a method according to claim 2, but does not explicitly disclose wherein each download manifest comprises at least one reference digital fingerprint for each digital content item referenced in said download manifest, and during step c4), the digital display device determines a digital fingerprint calculated from the downloaded new digital content item, verifies that the calculated digital fingerprint matches the reference digital fingerprint, and validates the downloaded digital content item only if the calculated digital fingerprint matches the reference digital fingerprint. However, in analogous art, Merchant discloses that “a watermark in the media stream could be interpretable by the media client to cause the media client to start comparing its generated query fingerprints with various reference fingerprints. Here, for instance, the watermark might cause the media client to both obtain reference fingerprints to facilitate the comparison, if the media client does not already have the applicable reference fingerprints, and to also engage in the fingerprint comparison with respect to those reference fingerprints or other fingerprints, perhaps to facilitate the validation or identification noted above, among other possibilities (para. [0052]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Van Brandenburg and Phillips to allow for each download manifest to comprise at least one reference digital fingerprint for each digital content item referenced in said download manifest, and during step c4), the digital display device determines a digital fingerprint calculated from the downloaded new digital content item, verifies that the calculated digital fingerprint matches the reference digital fingerprint, and validates the downloaded digital content item only if the calculated digital fingerprint matches the reference digital fingerprint. This would have produced predictable and desirable results, in that it would add an additional layer of security to the system.
Regarding claim 4, the combination as stated above discloses a method according to claim 3, and further discloses wherein, in step c4), the digital display device downloads the new digital content item in an unencrypted manner (Kim, para. [0040]).
Regarding claim 5, the combination as stated above discloses a method according to claim 4, and further discloses wherein, in step c4), the digital display device downloads the new digital content item through a proxy server which is in a local area network with said display device and with other digital display devices (Kim, Fig. 4, element 440, paras. [0041]-[0047]).
Regarding claim 6, the combination as stated above discloses a method according to claim 3, and further discloses wherein, in step c4), the digital display device downloads the new digital content item in chunks (Phillips, paras. [0006] and [0007]).
Regarding claim 11, the combination of Kim, Van Brandenburg and Phillips discloses a system according to claim 10, but does not explicitly disclose wherein each download manifest comprises at least one reference digital fingerprint for each digital content item referenced in said download manifest, and during the downloading of each new digital content item, the digital display device is adapted to determining a digital fingerprint calculated from the downloaded new digital content item, verifying that the calculated digital fingerprint matches the reference digital fingerprint, and validating the downloaded digital content item only if the calculated digital fingerprint matches the reference digital fingerprint. However, in analogous art, Merchant discloses that “a watermark in the media stream could be interpretable by the media client to cause the media client to start comparing its generated query fingerprints with various reference fingerprints. Here, for instance, the watermark might cause the media client to both obtain reference fingerprints to facilitate the comparison, if the media client does not already have the applicable reference fingerprints, and to also engage in the fingerprint comparison with respect to those reference fingerprints or other fingerprints, perhaps to facilitate the validation or identification noted above, among other possibilities (para. [0052]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Van Brandenburg and Phillips to allow for each download manifest to comprise at least one reference digital fingerprint for each digital content item referenced in said download manifest, and during the downloading of each new digital content item, the digital display device is adapted to determining a digital fingerprint calculated from the downloaded new digital content item, verifying that the calculated digital fingerprint matches the reference digital fingerprint, and validating the downloaded digital content item only if the calculated digital fingerprint matches the reference digital fingerprint. This would have produced predictable and desirable results, in that it would add an additional layer of security to the system.
Regarding claim 12, the combination as stated above discloses a system according to claim 11, and further discloses wherein the digital display device is adapted to downloading the new digital content items in an unencrypted manner (Kim, para. [0040]).
Regarding claim 13, the combination as stated above discloses a system according to claim 12, and further discloses wherein several of the digital display devices belong to a local area network also comprising a proxy server, and each digital display device in the local area network is adapted to downloading the new digital content items through said proxy server (Kim, Fig. 4, element 440, paras. [0041]-[0047]).
Regarding claim 14, the combination as stated above discloses a system according to claim 11, and further discloses wherein each digital display device (2) is adapted to downloading the new digital content items in chunks (Phillips, paras. [0006] and [0007]).


Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 18, 2022